Citation Nr: 0119522	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  95-41 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include chloracne, claimed as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:  Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from May 1966 to January 1970.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision, in which the 
Pittsburgh, Pennsylvania, Regional Office (RO) denied, in 
pertinent part, the veteran's claim of entitlement to service 
connection for a skin disorder due to Agent Orange exposure.  
In February 1998, the Board remanded the veteran's claim to 
the RO for additional development, and in January 1999, the 
Board affirmed the RO's April 1995 decision.

The veteran appealed the Board's January 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Based on a Joint Motion for Remand to the Board and to Stay 
Proceedings (joint motion) filed by the parties in September 
2000, the Court vacated the Board's January 1999 decision 
denying entitlement to service connection for a skin 
disorder, to include chloracne, and remanded the matter for 
readjudication in accordance with the joint motion.  The 
Court dismissed the appeal with regard to the remaining 
issues of entitlement to service connection for a liver 
disorder, to include hepatitis, and entitlement to service 
connection for arthritis of the fingers, both claimed as due 
to Agent Orange exposure. 

The Board notes that, in a March 2001 brief submitted 
directly to the Board, the veteran's representative referred 
to evidence to which the Board was not privy in January 1999, 
when it initially adjudicated the veteran's claim.  Upon 
investigation, it became clear that, after the veteran 
appealed the Board's January 1999 decision to the Court, the 
record was counter designated with additional evidence that 
had not previously been part of the claims file.  This 
evidence has since been associated with the claims file; 
consequently, the record, as counter designated, is now 
complete.  



REMAND

The issue before the Board is whether the veteran is entitled 
to service connection for a skin disorder, to include 
chloracne.  The Board denied the veteran this benefit in 
January 1999 based, in part, on rationale that was then 
valid, but upon which, due to a recent change in the law, the 
Board may no longer rely.  Specifically, the Board found 
that, although the veteran had been diagnosed with seborrheic 
dermatitis in 1985, and with an undisclosed skin disorder in 
1995, there was no medical evidence of record relating these 
conditions to exposure to herbicide agents used in Vietnam.  
The Board also found that there was no competent medical 
evidence showing that the veteran was suffering from 
chloracne due to in-service Agent Orange exposure.  Based on 
these findings, the Board concluded that the veteran had not 
submitted evidence of a well-grounded claim of entitlement to 
service connection for a skin disorder, to include chloracne, 
claimed as due to Agent Orange exposure.  

The veteran appealed the Board's January 1999 decision to the 
Court, and while his appeal was pending, a bill was passed 
that eliminates the need for a claimant to submit a well-
grounded claim and enhances the VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5100-5107, 5126).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case the VCAA fundamentally 
alters the VA's duties to notify and assist the veteran, and 
this alteration appears to favor the veteran.  Therefore, 
consistent with the direction of the Court, readjudication of 
the veteran's claim is in order.

Under VA law and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be considered to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116 (West 1991 and Supp. 2000); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2000).  In this regard, the Board notes that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The diseases listed at 38 C.F.R. § 
3.309(e) include: chloracne or other acneform diseases 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449; and 57,586-
57,589 (1996).  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994). 

In this case, the veteran served on active duty from May 1966 
to January 1970, including in Vietnam during the Vietnam era.  
There is some evidence of record indicating that, prior to 
his entry into the service, the veteran had skin problems.  
During the veteran's pre-enlistment examination in February 
1966, the examiner did not note any skin abnormalities, but 
in written statements submitted in April 1970, February 1971 
and July 1971, J. H. Moses, D.H.P., indicated that he had 
treated the veteran for dermatitis of both feet in 1966, 
prior to his entry into the service.  

During service, the veteran was treated for skin complaints 
on multiple occasions.  In October 1966, an examiner noted 
that the veteran had rash on his feet and lumbar spine.  In 
March 1967, the veteran reported a painful rash on the penis 
and chest, and the examiner diagnosed heat rash.  In 
September 1967, the veteran reported itching in the groin and 
the examiner diagnosed tinea cruris.  In June 1968, September 
1968 and January 1969, examiners treated the veteran for 
spots on his penis, chest, back, and arms and for a rash on 
his groin.  On separation examination in January 1970, the 
veteran reported a history of skin disease, but the examiner 
noted that the veteran's skin was normal. 

Post-service medical records dated from 1970 to 1982 do not 
contain any abnormal skin findings.  During a VA examination 
in October 1982, an examiner evaluated the veteran's skin, 
but described it as fair.  Since 1983, however, the veteran 
has received additional treatment for skin complaints and has 
been shown to have skin problems during VA examinations.  For 
instance, during VA outpatient treatment from 1983 to 1998 
the veteran complained of, was treated for, or was diagnosed 
with, scaling skin on the scalp and eyebrows, seborrhea, 
dermatitis, seborrheic dermatitis, a rash on the face, 
forehead, ear canals, head and feet, bumps on the hand, acne, 
acne rosacea, and psoriasis.  In addition, during VA 
examinations in March 1987 and January 1995, respectively, 
examiners diagnosed the veteran with a rash on his knee and a 
skin disorder of unknown etiology.  The latter diagnosis was 
based on findings of scaling, scabbing and redness of the 
face, scalp, chest and fingers, scars in the hairline and 
dryness and cracking of the feet. 

Despite there being no medical evidence of skin treatment 
from 1970 to 1982, the record suggests that the veteran might 
have had skin problems during this time period.  In March 
1983 and June 1983, during VA outpatient visits, the veteran 
reported that he had had skin problems for "quite a while," 
and "hand and foot rash since 1970 when in service."  In 
addition, in October 1998, during a VA outpatient visit, a VA 
physician indicated that the veteran was first diagnosed with 
a skin disorder in 1982.

During a hearing held before the undersigned Board Member in 
July 1998, the veteran testified that he believes that his 
current skin symptoms are attributable to chloracne, which 
developed as a result of his in-service exposure to Agent 
Orange while serving on three tours of duty in Vietnam.  He 
initially testified that, in 1970, after service, he was 
diagnosed with chloracne by a VA physician at the VA Medical 
Center (VAMC) in Oakland.  See Transcript (Tr.) at 4-7.  Upon 
further questioning by the undersigned Board Member, however, 
the veteran clarified that he was not initially diagnosed 
with chloracne until sometime between 1986 and 1988, at the 
VAMC in Oakland.  See Tr. at 14-17.  

The veteran's representative, who at the time of the hearing 
was with The American Legion, indicated that records of the 
alleged treatment were in the claims file.  With regard to 
the veteran's initial testimony indicating that he was first 
diagnosed with chloracne in 1970, the representative 
explained that the veteran meant that symptoms of his 
chloracne first manifested in 1970, but had not yet been 
diagnosed as chloracne.  Tr. at 17.  At the conclusion of the 
hearing, the veteran and his representative noted that they 
planned to obtain a private medical opinion in support of the 
veteran's claim, and based on this information, the 
undersigned Board Member indicated that he would hold the 
record open for 60 days so that the veteran could submit such 
evidence.  To date, the veteran has not done so, but his 
newly appointed representative has submitted a brief in 
support of the veteran's claim.

In the September 2000 joint motion, the parties indicate that 
it is unclear whether the Board properly advised the veteran 
of the evidence needed to substantiate his claim.  
Specifically, they refer to the veteran's initial testimony 
at the July 1998 hearing that, in 1970, he was told by a VA 
physician at a VAMC in Oakland, Pennsylvania, that he had 
chloracne "which only could be gotten in Southern and East 
Asia...," see Tr. at 5, and question the Board's failure to 
obtain records of this possibly pertinent visit.  Despite the 
fact that the veteran and his representative later testified 
that there was no diagnosis of chloracne rendered in 1970 and 
that records of the veteran's skin treatment in the 1980s 
were already in the claims file, on Remand, the RO should 
ensure that records of the alleged visits, provided they 
exist and are not already of record, are associated with his 
claims file.  

In addition, the RO should ensure that all other pertinent 
medical records are associated with the veteran's claims 
file.  First, the only VA outpatient treatment records in the 
claims file originate from the VAMC in Butler, Pennsylvania.  
In the joint motion, the parties note that the VAMC in 
Oakland, Pennsylvania, to which the veteran referred during 
his hearing, is a separate facility.  Inasmuch as the veteran 
has alleged that he received treatment for his skin at the 
latter facility, records of this treatment should be 
obtained.  Second, during a VA examination in January 1995, 
the examiner indicated that old records from the OVAMC 
(presumably referring to the Oakland VAMC) were not available 
for review and suggested that the reader refer to records 
from the dermatological clinic at the OVAMC.  In a VA Form 
646 (Statement of Accredited Representation in Appealed Case) 
dated November 1997, the veteran's first representative, who 
was with the Disabled American Veterans, requested the RO to 
secure outpatient treatment reports dated 1988 to 1989 from 
the Dermatology Clinic of Oakland's VAMC.  To date, these 
records have not been obtained.  Third, in letters dated 1970 
and 1971, Dr. Moses indicated that he treated the veteran for 
dermatitis of the feet in 1966, but records of this treatment 
are not currently in the claims file.  

In addition, as the record stands, there is insufficient 
medical evidence in the claims file to decide this claim.  
Under the VCAA, the VA has a duty to assist an appellant in 
obtaining evidence necessary to substantiate a claim.  In the 
case of a claim for disability compensation, the duty to 
assist includes providing the appellant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  Such an 
examination or opinion is necessary when the lay and medical 
evidence of record includes competent evidence of a current 
disability, which may be associated with the appellant's 
active service.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. § 
5103(A).  In this case, post-service medical records confirm 
that the veteran currently has a skin disorder.  In addition, 
they suggest that this disorder initially manifested prior to 
or in service.  In August 1985, when the veteran was being 
seen at a VA hypertension clinic, a VA physician noted that 
the veteran was also being followed by dermatology for a skin 
condition thought to be related to Agent Orange.  This 
notation does not definitively establish that the veteran's 
skin disorder was incurred in service, but it does indicate 
that such a relationship might exist.  In light of the 
foregoing, the Board believes that the VA should assist the 
veteran further in the development of his claim by providing 
him a medical examination, during which a VA examiner can 
definitively determine whether the veteran's current skin 
disorder is related to his period of active service.  

Finally, because this claim is being remanded for other 
purposes, the RO should provide the veteran an opportunity to 
identify and authorize the release of any other pertinent, 
outstanding records that have not yet been obtained and to 
present further argument in support of his claim. 

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all VA and private medical 
providers who have treated him for skin 
complaints and whose records have not yet 
been obtained. 

2.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
records of skin treatment identified by 
the veteran, including those from Dr. 
Moses dated from 1966, and those from the 
VAMC in Oakland, Pennsylvania, including 
the Dermatological Clinic, dated from 
1970.  If these records are not available 
it should be noted in the file.

3.  Thereafter, the RO should afford the 
veteran a VA examination by an 
appropriate physician for the purpose of 
determining the etiology of any skin 
disorder shown to exist.  The RO should 
provide the examiner with a copy of this 
Remand and the veteran's claims file, 
including all documents that have been 
associated with the claims file since the 
veteran appealed the Board's January 1999 
decision, for review in conjunction with 
the examination.  Following a 
comprehensive evaluation, during which 
all indicated studies are conducted, the 
examiner should indicate whether the 
veteran currently has a skin disorder, 
including chloracne.  If the examiner 
determines that the veteran has 
chloracne, he should indicate whether 
that disorder manifested to a degree of 
10 percent or more within a year of the 
veteran's discharge from service.  If the 
examiner determines that the veteran has 
another skin disorder, he should opine 
whether the disorder was as least as 
likely as not to have had its onset 
during service.  If the examiner finds 
that the skin disorder preexisted 
service, then he should provide an 
opinion as to whether it increased in 
severity during service.  In providing 
this opinion, he should indicate whether 
the increase was due to the natural 
progression of the disorder.  The 
examiner should provide the rationale 
upon which his opinion is based. 

4.  The RO should then review the 
examination report to determine whether 
it complies with the previous 
instruction.  If it is deficient in any 
regard, immediate corrective action 
should be taken.  

5. Finally, the RO should readjudicate 
the veteran's claim.  In so doing, the RO 
should consider all of the evidence of 
record, including that which has been 
associated with the claims file since the 
veteran appealed the Board's January 1999 
decision.  Any additional action 
considered necessary to comply with the 
notice and development requirements of 
the Veterans Claims Assistance Act of 
2000 should be undertaken.  If the RO 
denies the benefit sought, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the claim is returned to 
the Board for further appellate 
consideration. 

The purposes of this REMAND are to afford the veteran due 
process of law and to ensure that the Board's decision is 
based on a complete record.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The veteran has the right to submit additional 
evidence and argument in connection with the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

By law, this claim must be afforded expeditious treatment by 
the RO.  Claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




